DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 6, 10, and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 10 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trudeau et al (US Patent 6,208,510).

    PNG
    media_image1.png
    561
    665
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    570
    814
    media_image2.png
    Greyscale

Regarding claim 1, Trudeau et al disclose [see Figs. 1-2 above] a burn-in chamber, for providing a test temperature of a device under test (pin electronics board 18), comprising: a side wall (divider 34); an air flow plate (cooling medium distributor 40); a guiding plate (card cage assembly 14), located between the side wall (34) and the air flow plate (40); a partition assembly (compartments 22), disposed on both sides of the air flow plate (40), wherein the partition assembly (22) and the air flow plate (40) together form an accommodating space (space 44 and 54) for accommodating the device under test (18), and the partition assembly (22) forms a return channel with respect to the other side of the accommodating space (44 and 54) with the side wall (34); and a circulating fan assembly (circulation unit 56), disposed in the return channel; wherein when the circulating fan assembly (56) is active, air from the accommodating space passes through the air flow plate (40) and is guided to the return channel via the guiding plate (14), and air is returned to the accommodating space (44 and 54) through the return channel.
Regarding claim 2, Trudeau et al disclose wherein the air flow plate (40) further has a
ventilation structure (apertures 42) inclined with respect to an air inlet direction [ see the arrows in above Figs. 1-2] .
Regarding claim 3, Trudeau et al disclose wherein the ventilation structure (42) extends
toward a bottom side of the guiding plate (14).
Regarding claim 6, Trudeau et al disclose a heater assembly (heat exchanger 46) disposed in the return channel.
Regarding claim 10, Trudeau et al disclose wherein the guiding plate (14) and the air flow plate (40) form a flow channel.
Regarding claim 12, Trudeau et al disclose wherein the guiding plate (14) has a guiding curved surface for guiding air into the return channel.
Regarding claim 13, Trudeau et al disclose wherein the air is provided by the device under test (18) which is placed in the accommodating space (44 and 54).
Conclusion
Allowable Subject Matter
Claims 4-5, 7-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4-5, 7-9 and 11, the reason for the allowance of the claims was presented in the Office Action mailed on January 27, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMELE M HOLLINGTON whose telephone number is (571)272-1960. The examiner can normally be reached Mon-Fri 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858